DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 23 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis: “the drinking water outlet” and “the drinking water inlet”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 11-15, 17 and 19-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hymes (U.S. 9,874,882 B2) in view of WO 2016098711, hereinafter ‘711.

    PNG
    media_image1.png
    700
    507
    media_image1.png
    Greyscale
As for claim 17, Hymes teaches a method for providing livestock (pets) drinking water comprising providing a drinking vessel 12 containing the drinking water and having a water surface in the drinking vessel maintained at a level by a level sensing apparatus (including sensors 14a-c and a flow controller 18).  Hymes doesn’t teach the step of pumping drinking water from the drinking vessel generally upwards but such is taught by ‘711.  


    PNG
    media_image2.png
    370
    680
    media_image2.png
    Greyscale
‘711 teaches the step of pumping water via a submersible pump 21a, 21b upwards from a depth below the water surface of the drinking water to cause a continuing disturbance in the water surface of the vessel, wherein the disturbance is an undulation (ripples) in the water surface formed substantially over the entire water surface of the vessel [0030] [as in claim 17].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the step of pumping drinking water upwards of ‘711 in the invention of Hymes, since Hymes the benefit of suppressing growth of microalgae—which is desired by Hymes (col. 5, lines 61-62).

As for claim 19, the ricochet of the ripples is a standing wave resulting from the interaction of the disturbance in the water surface and the boundary of the drinking vessel.

As for claim 20, the resulting water hammer vibration is a treatment to reduce algae (by reducing growth or by killing the algae therein [0030]).

As for claims 21 and 23, ‘711 also teaches adding air bubbles via tube 27 that increases oxygen concentration in the drinking water exiting the outlet 23a compared to the water entering the inlet.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to add the step of increasing oxygen content of ‘711 in the invention of Hymes, since ‘711 teaches the benefit of air bubbles that burst that have the effect of destroying the cell membranes of the algae [0034].

As for claim 22, the upward flowing water necessarily breaks the surface tension of the water surface (see figure 2a).




    PNG
    media_image3.png
    411
    448
    media_image3.png
    Greyscale
As for claim 1, Hymes in view of ‘711 was expanded above and also teaches an apparatus for livestock water including the claimed drinking vessel, level sensing apparatus, and a water treatment apparatus (see ‘711) comprising a housing 22 (see figure 2c); a water inlet (see arrow); a water outlet (see upwardly directed arrow) and a submersible pump (21a, 21b) having the ability to function as in the last 4 lines of claim 1 to cause continuous ripples on the surface of the water.  ‘711 also teaches a solar (electric) powered submersible pump [0066] [as in claims 1 and 8]

As explained above, upon modification, the limitations of claims 5 and 12-15 are also taught.

As for claim 11, upon modification, the pump of the water treatment apparatus would have the ability to receive water directly from the water source (via line 16 of Hymes).

As for claim 24, the source of the drinking water is line 16 connected to a tap.


Claims 6 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hymes in view of ’711 and in further view of Mainini et al. (U.S. 10,787,370 B2), hereinafter “Mainini”.

The modified Hymes doesn’t specify that the water treatment apparatus includes an inlet to filter water entering the inlet, that the submersible pump is configured to be located on the floor of the drinking vessel, or that the pump is integrated with the drinking vessel, but such is taught by Mainini.

    PNG
    media_image4.png
    285
    216
    media_image4.png
    Greyscale
Mainini teaches a pet drinking vessel including a water treatment apparatus to include a filter to filter drinking water entering the drinking water inlet (col. 9, lines 44-45) of the submersible pump [as in claim 6].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the filters of Mainini in the modified Hymes to ensure the water is clean for consumption.   

As for claims 9-10, the water treatment apparatus is configured to be located on floor section of the drinking vessel (see figure 9 of Manini) and would be integrated therein (to form a unit; as deducted from figure 1A).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pump of the modified Hymes to be integrated and on the floor of his vessel as in Mainini, since Mainini teaches the benefit of a device for watering pets.

As for claim 17, ‘711 teaches vessels including fish and water purification, such that the water within the artificial water system facility would be suitable for drinking by e.g. livestock.  As expanded above, ‘711 also teaches the limitations of claims 18-23.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hymes in view of ‘711 as applied to claim 15 above and in further view of Willinger (U.S. 3,640,516).  The modified Hymes teaches an airline 27 for aeration but doesn’t specify a venturi fitting.  

Willinger teaches a device using in a body of water including an aerator at the outlet of a body that includes a venturi fitting (e.g. 56) at an airline 82 [as in claim 16].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the venturi fitting of Willinger in the invention of the modified Hymes, since Willinger teaches the benefit of drawing the air from the air line into the body of water—therefor enhancing the aeration effect desired by ‘711. 

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.  The added limitations of the level sensing apparatus for the drinking vessel is found in newly applied Hymes.   Applicant argues that ‘711 is only for natural bodies of water, however, ‘711 also teaches his device for artificial water system facilities, as well as, in places where water is stagnant [0021].  Applicant also argues that ‘711 doesn’t produce undulations (ripples) that cover the entire surface of the water; however such is taught by ‘711 in 0030, as explained in the action above.  Both Hymes and ‘711 teach reducing algal growth.
Other Pertinent Art  
Applicant should also consider the following before amending the claims in a continuation:

    PNG
    media_image5.png
    102
    704
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    98
    613
    media_image6.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRY K CECIL/Primary Examiner, Art Unit 1778